Title: To John Adams from United States House of Representatives, 11 January 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					January 11, 1791
				
				The President of the United States has notified the House of Representatives that he did, on the 10th, approve and affix his signature to the act, entitled “An act to continue an act, entitled ‘An act declaring the assent of Congress to certain acts of the states of Maryland, Georgia, and Rhode Island and Providence Plantations, so far as the same respects the states of Georgia and Rhode Island.”
				
					
				
				
			